DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 04/14/2021.
Claims 1, 9 and 10 have been amended.
Claims 1-10 remain in the application. 
Response to Arguments
Current amendment to 1, 9 and 10 recites: “pre-register” in lieu of “register” in the context of pre-register route delay information indicating a transmission delay time for each of the transmission routes.
In the context of the claims the pending limitation is broadly interpreted to means register (or known) in advance delay information pertaining to transmission routes. The Examiner submits that this interpretation is consistent with Applicant disclosure that “a transmission delay time corresponding to a transmission route of a transmission path between optical transmitting/receiving devices”, [0046].
Applicant argues that Wakabayashi does not anticipate the pending feature.
The Examiner respectfully disagrees. 
Consider for instance, Wakabayashi’s Fig. 1. Wakabayashi teaches that delay information for each relay node in both route (route #1 and route #2) is known by OPS 12 because the computation unit 121 of the OPS 12 determines a route having a smaller delay time: see [0254] In the example of FIG. 1, a buffer delay amount borne by each of the relay nodes B and C as 
To explain, the pre-register route delay information indicating a transmission delay time for each of the transmission routes is necessary because as indicated in [0003] “a redundant route may be established to improve failure resistance of the communication. For example, there is known a network in which two different communication routes, namely, active and standby routes are established between two transmission devices (or may be referred to as "nodes"), and when a communication failure occurs in the active route, communication of the active route is relieved by the standby route.” Therefore, it is to that end that the OPS 12 calculates delay information in the relay node 11 for active route #1 and the standby route #2 before notifying the buffer delay amount borne by each of corresponding nodes 11 by transmitting thereto the signal in which the "delay distribution amount" and the "delay distribution route" are set as above, see [0257]. However, the Examiner provides that Wakabayashi does not explicitly disclose the added limitation “pre-register.”
An update search reveals Pub. No.: US 2004/0022234 A1 to Hagiwara. Therefore, the claims are rejected as follow:
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi US 2016/0164760 A1 in view of Hagiwara US 2004/0022234 A1.

Regarding claim 1.   Wakabayashi discloses a management device, see Fig. 1, OPS 12, for an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, Fig. 1: transmission paths between node A and node B, (note: (delay time between route #1 and route #2 indicates different transmission path length for nodes in a route #1 indicates a smaller delay time versus nodes in route #2 indicating larger delay time);  the management device comprising: 
                at least one memory configured to store instructions; and 
                at least one processor configured to execute the instructions to:                
                 pre-register route delay information indicating a transmission delay time for each of the transmission routes  and collect a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device, [0095], [0099]: measurement (for instance, delay measurement (DM) using the "PM&TCM"); Figs. 1 and 9, for instance, [0103]: delay time between for each route is measured (note, transmission node A/first optical node may measure a time (delay time)); [0247]-[0253], OPS determines delay of route 1 and route 2 (delay time between route #1 and route #2 indicates different transmission path length for nodes in a route #1 indicates a smaller delay time versus nodes in route #2 indicating larger delay time); see in addition [0251]-[0259]; and identify the transmission route corresponding to the measurement delay time, based on the route delay information and the measurement delay time, Figs.1 and 9, route determination/identification of a route having a smaller delay time: [0252]-[0253], OPS determines/identify route 1 and rout 2 based on the measurements.
However, Wakabayashi does not explicitly disclose: pre-register route delay information
Hagiwara discloses the required pre-register route delay information, [0064]: route change due to delay and other information are previously register in route tables, (pre-register a route delay information).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Wakabayashi with the teaching of Hagiwara to change route based on updated according to new information, see [0060].

Regarding claim 3.  Wakabayashi discloses, wherein the collecting means the at least one processor is further configured to execute the instructions to instructs the first optical transmitting/receiving device to measure a transmission delay time of the transmission path, OPS 12 instructs node 11 (transmission node A), [0165]; that is control information such as instructions and directions received from the OPS 12; Fig. 9, [0247]-[0253], transmission node A measured delay and reports to OPS/management.

Regarding claim 4. Wakabayashi discloses, wherein a transmission delay time of the route delay information is a transmission delay time for each of the transmission routes being measured before start of operation of the optical transmission system or during the operation of optical the optical transmission system, Fig. 9, [0238]-[0249]: a transmission delay time.

Regarding claim 5.  Wakabayashi discloses, wherein a transmission delay time of the route delay information is a designed transmission delay time in a transmission path of the optical transmission system, Fig. 9, [0238]-[0249]: a transmission delay time of the optical system.

Regarding claim 7.  Wakabayashi discloses wherein the measurement delay time is a round-trip delay time between the first and second optical transmitting/receiving devices, Fig. 9, [0238]-[0243] round-trip delay measurement.

Regarding claim 9. Wakabayashi discloses an identification method for a transmission route in an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, Fig. 1: transmission paths between node A and node B, (note: (delay time between route #1 and route #2 indicates different transmission path length for nodes in a route #1 indicates a smaller delay time versus nodes in route #2 indicating larger delay time), the identification method comprising: 
                Pre-registering route delay information indicating a transmission delay time for each of the transmission routes, collecting a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device Figs. 1 and 9, [0247]-[0253], OPS determines delay of route 1 and rout 2, and 
                identifying a transmission route associated with the measurement delay time, based on the route delay information and the measurement delay time, Figs. 1 and 9, [0252]-[0253], OPS determines/identify route 1 and rout 2 based on the measurements; see in addition [0251]-[0259].
However, Wakabayashi does not explicitly disclose: pre-registering route delay information
Hagiwara discloses the required pre-register route delay information, [0064]: route change due to delay and other information are previously register in route tables, (pre-register a route delay information).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Wakabayashi with the teaching of Hagiwara to change route based on updated according to new information, see [0060].

Regarding claim 10. Wakabayashi discloses a non-transitory computer readable recording medium storing a program that identifies a transmission route in an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, Fig. 1: transmission paths between node A and node B, (note: (delay time between route #1 and route #2 indicates different transmission path length for nodes in a route #1 indicates a smaller delay time versus nodes in route #2 indicating larger delay time); (Fig. 1, [0247]-[0253]; delay time difference between route #1 and route #2 indicates different transmission path length for nodes in a route #1 indicates a smaller delay time versus nodes in route #2 indicating larger delay time), the program causing a computer to 
               pre-register route delay information indicating a transmission delay time for each of the transmission routes, collect a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device Figs. 1 and 9, [0247]-[0253], OPS determines delay of route 1 and rout 2; see in addition [0251]-[0259]; and 
Figs. 1 and 9, [0252]-[0253], OPS determines/identify route 1 and rout 2 based on the measurements.
However, Wakabayashi does not explicitly disclose: pre-register route delay information
Hagiwara discloses the required pre-register route delay information, [0064]: route change due to delay and other information are previously register in route tables, (pre-register a route delay information).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Wakabayashi with the teaching of Hagiwara to change route based on updated according to new information, see [0060].

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi US (2016/0164760 A1)  in view of Hagiwara US 2004/0022234 A1 and further in view of Maeda (US 2017/0180834 A1).

Regarding claim 2. Wakabayashi discloses the management device according to claim 1, wherein the first optical transmitting/receiving device includes a plurality of optical transponders and wherein the management device collects the measurement delay time measured by at least one of the optical transponders, Fig. 1, 9; [0140], [0247]-[0253], measuring delay of each route using photoelectric conversion units/transponders.
                Wakabayashi does not disclose different wavelengths.
Maeda discloses different wavelengths, Fig. 2: [0010]: number of multiplexed wavelengths.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Wakabayashi and Hagiwara by Maeda to provide wavelength redundancy, see Abstract of Maeda.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over 102(a)(2) Wakabayashi US (2016/0164760 A1) in view of Hagiwara US 2004/0022234 A1 and further in view of Kpodzo et al. (US 2013/0309975 A1) hereinafter Kpodzo.

Regarding claim 6. Wakabayashi discloses, wherein the optical transmission system includes a plurality of route switch on the transmission path, a transmission route of the transmission path is configured by a combination of individual routes between the first optical transmitting/receiving device, the second optical transmitting/receiving device, and the plurality of route switch, [0175]-[0179]; Fig. 6 plurality of nodes (switching system with configured nodes B, C, and D illustrated in FIG. 1; transmission path (#1) is combination of paths between nodes A, B, C, D, each with associated delay).
However, Wakabayashi does not explicitly disclose: the route delay information includes the transmission route, a route configuration of the transmission route, and a total delay time for each of the transmission paths, and the total delay time is a total of designed transmission delay times of the individual routes constituting the transmission route.
Kpodzo discloses, the route delay information includes the transmission route, a route configuration of the transmission route, and a total delay time for each of the transmission paths, [0061]-[0063]; individually attenuated and/or individually delayed route for each of a plurality of individual routes/paths, and the total delay time is a total of designed transmission delay times of the individual routes constituting the transmission route, [0061]-[0063]; routes/paths, combined or controlled to achieved route configuration for the desired route (total path delay).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Wakabayashi and Hagiwara with Kpodzo to maintain a desired level of transmission through individually attenuated and/or individually delayed route for each of a plurality of individual routes/paths, see [0061]-[0063].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over 102(a)(2) Wakabayashi US (2016/0164760 A1) in view of Hagiwara US 2004/0022234 A1 and further in view of Sirotkin (US 2015/0016413 A1).

Regarding claim 8. Wakabayashi does not disclose, wherein the optical transmission system includes function a function adder on a transmission route.
                Sirotkin discloses wherein the optical transmission system includes function a function adder on a transmission route, Fig. 1, [0088], controller had add delay function.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Wakabayashi and Hagiwara with Sirotkin to provide lawful interception, see the Abstract of Sirotkin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        4/27/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414